GUNN, Judge.
These two cases involve appeals by defendants from convictions in the Audrain County Circuit Court by which each defendant was found guilty by jury of driving while intoxicated. A single issue is determinative of the appeals, and the cases have been consolidated for briefing and appeal. We dispose of both cases in this opinion and affirm the judgments.
Each of the defendants admitted drinking an alcoholic beverage before driving his automobile, and in each case police officers testified that they were of the opinion that each defendant was intoxicated at the time of arrest or shortly thereafter.
Each defendant offered the following instruction, which was refused, and which refusal forms the sole basis for defendants’ appeals:
“The Court instructs the jury that the defendant’s admission that he drank an alcoholic beverage before driving his automobile, in itself alone, is not sufficient to prove beyond a reasonable doubt that he was under the influence of intoxicating liquor when he drove his automobile upon the public highway.”
The instructions submitted by the trial court in this case followed Missouri Pattern Criminal Instruction No. 13.20, which closely follows MAI-CR No. 13.20. In these cases, no additional instruction was necessary for the jury’s guidance nor required by Rule 26.02(6), V.A.M.R. The requested instruction is in the nature of a cautionary instruction and its submission to *797the jury is discretionary with the trial judge. State v. Snipes, 478 S.W.2d 299 (Mo.1972), cert. denied 409 U.S. 979, 93 S.Ct. 332, 34 L.Ed.2d 242 (1972); State v. Cutshall, 430 S.W.2d 173 (Mo.1968). We find no abuse of the trial court’s discretion in refusing the requested instruction.
The judgments are affirmed.
SIMEONE, P. J., and McMILLIAN, J., concur.